Citation Nr: 0823972	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  06-09 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for bronchitis as due 
to asbestos exposure.


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. B.Y.




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to March 
1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, which denied the claims.

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in April 2008.  A transcript 
of this hearing has been associated with the veteran's VA 
claims folder.

For the reasons stated below, additional development is 
required in this case.  Accordingly, the appeal will be 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required on his part.

At the April 2008 hearing, the veteran raised the issues of 
service connection for left ear hearing loss and burns to the 
chest, residual of gunshot wound.  These matters are referred 
to the originating agency for action deemed appropriate.


REMAND

As noted at the April 2008 Board hearing, VA medical 
treatment records dated from 2006 to 2007 have been added to 
the file that were not reviewed by the RO.  The veteran 
explicitly stated at this hearing that he did not wish to 
waive review of this evidence by the RO.  Without such a 
waiver, this case must be remanded for such a review.  See 38 
C.F.R. § 20.1304; see also Disabled American Veterans v. 
Principi, 327 F.3d 1339 (Fed. Cir. 2003).

Inasmuch as a remand is otherwise required in this case, any 
additional medical treatment records that have been developed 
since this case was last adjudicated by the RO via the 
January 2006 Statement of the Case (SOC) should be obtained 
and associated with the claims file.

The veteran's statements and testimony concerning his 
reported PTSD stressor event(s) have been somewhat confusing 
as to where and when it/they took place.  The veteran should 
be afforded another opportunity to provide a written 
statement detailing the event(s) in question, providing 
specific information concerning the event(s) in question, to 
include the location and names of any individuals involved.  
Thereafter, the RO/AMC should take appropriate action to 
verify any stressor event reported by the veteran, to include 
requesting deck log(s) from the USS OZBOURN (DD 846) for the 
indicated date/time period.

Accordingly, the case is REMANDED for the following action:

1.  Please obtain the names and addresses 
of all medical care providers who have 
treated the veteran for depression, PTSD, 
hepatitis C, hypertension, and/or 
bronchitis since January 2006.  After 
securing any necessary release, obtain 
those records not on file.

2.  The veteran should be provided the 
appropriate questionnaire and asked to 
complete detailed information concerning 
the event or events which he alleges 
resulted in his PTSD.  He should be asked 
to provide specific dates, locations, 
descriptions and the names of any 
individuals involved or present.  
Thereafter, the RO/AMC should take 
appropriate action to verify the event or 
events reported, to include requesting 
deck log(s) from the USS OZBOURN (DD 846) 
for the indicated date/time period.

3.  After obtaining any additional 
records to the extent possible, as well 
as any other development deemed 
necessary, readjudicate the issues on 
appeal in light of any additional 
evidence added to the records assembled 
for appellate review, to include the VA 
medical treatment records noted above 
which are dated from 2006 to 2007.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran should be furnished a 
Supplemental SOC, which addresses all of the evidence 
obtained after the issuance of the January 2006 SOC, and 
provided an opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

